Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0064
                     Lower Tribunal No. F16-11280B
                          ________________

                              Lesley Nicolas,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Lesley Nicolas, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     On August 12, 2021, the trial court entered an order denying Lesley

Nicolas’s pro se post-conviction motion filed pursuant to Florida Rule of
Criminal Procedure 3.850. Nicolas’s post-conviction motion asserted eight

separate grounds for relief from his August 2017 conviction, and resulting

life sentence, for possession of a firearm by a violent career criminal. On

September 29, 2021, the trial court denied Nicolas’s motion for rehearing.

      On December 6, 2021, Nicolas filed a petition with this Court seeking

leave to file a belated appeal of the trial court’s August 12, 2021 order and

the September 29, 2021 order denying rehearing. On January 4, 2021, in

appellate case number 3D21-2356, we granted the petition for belated

appeal. The clerk of this Court subsequently assigned to Nicolas’s appeal

case number 3D22-64.

      After careful consideration, we affirm without further discussion both

the trial court’s August 12, 2021 denying Nicolas’s post-conviction motion

and its September 29, 2021 order denying Nicolas’s rehearing motion.

      While our affirmance is unelaborated, we note that the clerk of the

lower court transmitted to this Court, as part of the record on appeal in this

case, portions of the record related to Nicolas’s December 7, 2021

“Amended Motion to Correct Illegal Sentence,” filed pursuant to Florida Rule

of Criminal Procedure 3.800. Notwithstanding their inclusion in the record,

we did not consider those submissions in our adjudication of the instant

appeal. See Fla. R. App. P. 9.141(b)(2)(A); Levin v. State, 298 So. 3d 681,



                                      2
682 (Fla. 1st DCA 2020) (confirming that, with respect to appeals from orders

denying rule 3.850 motions, the record on appeal is limited pursuant to rule

9.141(b)(2)(A) and cannot be supplemented beyond what the rule allows).

Our review in this case, therefore, was limited to the record as it related to

the trial court’s August 12, 2021 order and its September 29, 2021 order

denying rehearing, and we express no opinion as to Nicolas’s December 7,

2021 motion or the proceedings related to it.

      Affirmed.




                                      3